Exhibit 10.3

SECOND AMENDMENT

OF

JBT CORPORATION SAVINGS AND INVESTMENT PLAN

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the JBT
Corporation Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows, effective
January 1, 2010:

1. The definition of “Account” set forth in Article I of the Plan is hereby
amended in its entirety to read as follows:

“Account” means any Pre-Tax Contribution Account, After-Tax Contribution
Account, Company Contribution Account, Company Safe Harbor Nonelective
Contribution Account, Contingent Account and Rollover Contribution Account
established on behalf of a Participant.

2. The defined term “Company Safe Harbor Nonelective Contributions” is hereby
added to Article I of the Plan and shall read as follows:

Company Safe Harbor Nonelective Contributions means the contributions made by
the Participating Employer to eligible Participants under Section 3.4A of the
Plan.

3. The defined term “Company Safe Harbor Nonelective Contribution Account” is
hereby added to Article I of the Plan and shall read as follows:

Company Safe Harbor Nonelective Contribution Account means the account
maintained as to each eligible Participant, to which Company Safe Harbor
Nonelective Contributions are made for each eligible Participant, and to which
all earnings and losses attributable thereto it, are allocated.



--------------------------------------------------------------------------------

4. The defined term “Safe Harbor 401(k) Plan” is hereby added to Article I of
the Plan and shall read as follows:

Safe Harbor 401(k) Plan means the period during which the Plan satisfies the
safe harbor provisions of Section 401(k) and 401(m) and related Treasury
regulations and other guidance promulgated by the Internal Revenue Service for
purposes of meeting the actual deferral percentage and actual contribution
percentage tests.

5. The defined term “Safe Harbor Notice” is hereby added to Article I of the
Plan and shall read as follows:

Safe Harbor Notice means a notice of eligible Participants’ rights and
obligations under the Plan, with respect to the Plan’s Safe Harbor 401(k) Plan
status, which notice is written in a manner calculated to be understood by the
average eligible Participant and which satisfies the requirements Treasury
regulations 1.401(k)-3(d).

6. Section 3.3.6 is hereby added to the Plan and shall read as follows:

Notwithstanding anything in this Section 3.3 to the contrary, effective for Plan
Years beginning on or after January 1, 2010, a non-union Participant shall have
at least 30 days after receipt of the Safe Harbor Notice in which to make or
change a salary deferral election.

7. Sections 3.4A and 3.4B are hereby added to the Plan and shall read as
follows:

 

  3.4A   Company Safe Harbor Nonelective Contributions

(a) General Requirements for Allocation: Effective January 1, 2010, the Plan
shall be maintained as a Safe Harbor 401(k) Plan. For each Plan Year for which
the Company has elected to maintain that status by making Company Safe Harbor
Nonelective Contributions, then, for each such Plan Year, such Company Safe
Harbor Nonelective Contributions shall be allocated to the Company Safe Harbor
Nonelective Contribution Account for each non-union Participant who is a
Participant at any time during the Plan Year.

(b) Allocation Formula: Where the provisions of subsection (a) above apply for a
Plan Year, the Company Safe Harbor Nonelective Contributions for all otherwise
eligible Participants under this portion of the Plan (as determined in
accordance with the applicable eligibility provisions of Article II) who have
satisfied the eligibility requirements under Section 3.4A for the Plan Year,
shall be equal to three percent (3%) of each such eligible Participant’s
Compensation for the Plan Year. All Company Safe Harbor Nonelective
Contributions for a Plan Year will be allocated to an eligible Participant’s
Company Safe Harbor Nonelective Contribution Account no later than the due date
(including all extensions) of the Company’s federal tax return for the fiscal
year of the Company ending with or within the Plan Year.



--------------------------------------------------------------------------------

(c) Ceasing 401(k) Safe Harbor Nonelective Contribution Status: The fact that
the Company has elected that the Plan be treated as a Safe Harbor 401(k) Plan
for a Plan Year shall in no way bind the Plan to continue to maintain such
status for future Plan Years. Provided, however, the Plan must be amended to
cease to constitute a Safe Harbor 401(k) Plan.

 

  3.4B   Safe Harbor 401(k) Plan Status

In order to constitute a Safe Harbor 401(k) Plan for a Plan Year, the Company
must contribute the Company Safe Harbor Nonelective Contributions on behalf of
all Participants eligible for such contributions under Section 3.4A and, within
a reasonable period of time (meaning generally at least 30 days, but no more
than 90 days, before the beginning of the Plan Year), the Company must cause to
be provided to each eligible Participant, a Safe Harbor Notice. Provided
however, in the event an Employee becomes eligible to participate in
Section 3.4A of the Plan after the 90th day before the beginning of the Plan
Year and does not receive the Safe Harbor Notice for that reason, the notice
must be provided no later than 90 days before the Employee becomes eligible to
participate and not later than the date the Employee becomes eligible.

8. Sections 3.12.9 and 3.12.10 are hereby added to the Plan and shall read as
follows:

3.12.9. Notwithstanding the foregoing paragraphs of Section 3.12, effective for
Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(k)(3) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B and the following Contribution
Requirement.

The Contribution Requirement is met if the Company is required to make the
Company Safe Harbor Nonelective Contributions set forth in Section 3.4A on
behalf of each Nonhighly Compensated Employee who is eligible to participate in
Section 3.4A of the Plan as a non-union Participant without regard to whether
such Employee makes a Pre-Tax Contribution described in Section 3.1 or an
After-Tax Contribution described in Section 3.2.

3.12.10. Notwithstanding any Plan provisions to the contrary, with respect to
any Plan Year for which the Plan is a Safe Harbor 401(k) Plan, when performing
the Actual Deferral Percentage Test, the current year testing method shall be
used and any changes from current year to prior year testing shall be made
pursuant to Internal Revenue Service Notice 98-1, the provisions of which are
incorporated herein by reference.

9. Sections 3.13.9 and 3.13.10 are hereby added to the Plan and shall read as
follows:

3.13.9. Notwithstanding the foregoing paragraphs of Section 3.13, effective for
Plan Years beginning on or after January 1, 2010, the test provided in Code



--------------------------------------------------------------------------------

Section 401(m)(2) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B, the Contribution Requirements described
in Section 3.12.9, above, and the following Special Limitation on Matching
Contributions. The Special Limitation on Matching Contributions is met if
(i) Company Contributions described in Section 3.4 on behalf of any Employee may
not be made with respect to an Employee’s Pre-Tax and After-Tax Contributions
(described in Sections 3.1 and 3.2, respectively) in excess of six percent
(6%) of the Employee’s Compensation, (ii) the rate of Company Contributions does
not increase as the rate of an Employee’s Pre-Tax and After-Tax Contributions
increases, and (iii) the Company Contributions with respect to any Highly
Compensated Employee at any rate of Employee Pre-Tax and After-Tax Contributions
is not greater than that with respect to a Nonhighly Compensated Employee.

3.13.10. Notwithstanding any Plan provisions to the contrary, with respect to
any Plan Year for which the Plan is a Safe Harbor 401(k) Plan, when performing
the Actual Contribution Percentage Test, the current year testing method shall
be used and any changes from current year to prior year testing shall be made
pursuant to Internal Revenue Service Notice 98-1, the provisions of which are
incorporated herein by reference.

10. Section 4.1 of the Plan is hereby amended in its entirety to read as
follows:

 

  4.1 Vesting in After-Tax, Company Safe Harbor Nonelective, Pre-Tax and
Rollover Contributions Accounts

A participant is always 100% vested in the balance of his or her After-Tax
Contribution Account, Company Safe Harbor Nonelective Contribution Account,
Pre-Tax Contribution Account and Rollover Contribution Account.

11. Section 5.3 of the Plan is hereby amended in its entirety to read as
follows:

 

  5.3 Distribution of Amounts held in a Participant’s Company Safe Harbor
Nonelective Contribution Account and Pre-Tax Contribution Account.

Notwithstanding any Plan provisions to the contrary, amounts held in a
Participant’s Company Safe Harbor Nonelective Contribution Account and Pre-Tax
Contribution Account are not distributable earlier than upon:

 

  (1) the Participant’s severance from employment. Notwithstanding anything
herein to the contrary, a severance from employment shall not occur when an
individual changes status from an Eligible Employee to a Leased Employee;

 

  (2) the Participant’s death;

 

  (3) the Participant’s Disability;



--------------------------------------------------------------------------------

  (4) the Participant’s attainment of age 59-1/2;

 

  (5) with respect to a Participant’s Pre-Tax Contribution Account only, the
proven financial hardship of the Participant as described in Section 6.6.3; or

 

  (6) the termination of the Plan without the “employer” maintaining an
“alternative defined contribution plan” at any time during the period beginning
on the date of plan termination and ending 12 months after all assets have been
distributed from the Plan. Such a distribution must be made in a “lump sum.” For
purposes of this Section, the terms “employer,” “alternative defined
contribution plan,” and “lump sum” are as defined under Treasury Regulation
Section 1.401(k)-1(d)(4).

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 15th day of September, 2009.

 

JOHN BEAN TECHNOLOGIES CORPORATION

By:  

/s/ Ronald D. Mambu

Its:  

Vice President, Chief Financial Officer,

Treasurer and Controller